Citation Nr: 9928299	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess 30 percent for 
postoperative left knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lung disorder to 
include asthma.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a statement of accredited representative in appealed case, 
VA Form 1-646, the veteran's representative asserted that the 
veteran should be afforded an examination for Post-traumatic 
stress disorder.  This statement could be construed as a 
claim for service connection for that disorder.  Inasmuch as 
the RO has not adjudicated this claim, it is not properly 
before the Board, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service-connected residuals of a lateral meniscectomy 
of the veteran's left knee are manifested by instability and 
arthritis with mild swelling; limitation of extension to 5 
degrees, and limitation of flexion to 80 degrees with 
moderate pain on motion.

2.  There is no competent evidence of a nexus between a right 
knee disability and a service connected disability.  

3.  There is no competent evidence of a nexus between a low 
back disability and a service connected disability.  

4.  In August 1989, the RO denied service connection for a 
lung condition.  The veteran did not appeal.

5.  The evidence received since the RO's August 1989 rating 
is new and material in that it is sufficiently significant, 
when viewed in context of all the evidence of record, that it 
must be considered in order to fairly decide the merits of 
the case.

6.  In an August 1991 Board decision, it was determined that 
the veterans hearing loss was not incurred in or aggravated 
by service or recognized within one year following separation 
from service.  

7.  The evidence received since the Board's 1991 decision is 
either duplicative, cumulative, or not probative, and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
residuals of a lateral meniscectomy of the left knee with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.71a, Diagnostic Code (DC) 
5257 (1998).

2.  The criteria for a rating of 10 percent for traumatic 
arthritis as a residual of a lateral meniscectomy of the left 
knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5003, 5010, 5260, 5261 (1998).

3.  The claim of service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of service connection for a low back disability 
is not well grounded.  38 U.S.C.A. § 5107.

5.  The RO's August 1989 decision denying service connection 
for a lung condition is final.  38 U.S.C.A. § 7105 (West 
1991); 20 C.F.R. §§ 20.302, 20.1103 (1998).

6.  Evidence received since the RO denied entitlement to 
service connection for a lung condition is new and material 
and the claim is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

7.  The claim of entitlement to service connection for a lung 
disorder to include asthma is not well grounded.  38 U.S.C.A. 
§ 5107.

8.  Evidence received since the Board denied entitlement to 
service connection for hearing loss is not new and material 
and the claim is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran underwent 
partial lateral meniscectomy and repair of anterior cruciate 
ligament of the left knee in May 1982.  Service medical 
records are negative for complaints, treatment. or diagnosis 
of a right knee disability of low back disability.  
Separation examination shows normal musculoskeletal, spine, 
and lower extremities.  

In a February 1988 rating decision, the RO granted service 
connection for residuals of a left knee ligament repair and 
assigned a 10 percent evaluation.  

VA examination report dated in June 1986 revealed no effusion 
or erythema.  There was 1+ laxity to varus and to valgus 
stress with a definite stop with both stresses.  Range of 
motion was from 5 to 125 degrees of flexion.  There was 1+ 
anterolateral rotatory instability, negative anteromedial 
rotatory instability and no lateral joint line tenderness, 
and 1+ medial joint line tenderness.  The diagnoses were 
status post major knee ligament injury to the left knee and 
status post repair with residual.  

In a VA outpatient treatment record dated in February 1990 
shows that the veteran was seen with complaints of sore left 
knee.  On examination, tender left medial knee with good 
range of motion was noted.  There was no laxity noted.  

A VA outpatient treatment record dated in July 1991 shows 
that the veteran was seen with complaints of continued pain 
and instability of the left knee.  On examination the 
anterior drawer was 1-2+ and a 1+ Lachman's sign.  The pivot 
shift was negative.  It was noted that the veteran's 
condition would not improve with anterior cruciate ligament 
reconstruction.   

The veteran was hospitalized in November 1991 for a mental 
disorder.  The discharge diagnoses included among other 
illnesses status post right knee injury.  The veteran's past 
medical history included history of knee injury.  

The veteran was accorded a VA orthopedic examination in 
February 1992.  On examination, there was silky crepitation 
noted in the upper quadrant of the left knee.  Passive range 
of motion caused no discomfort and there was no grinding or 
grating felt in either knee joint.  The right knee extended 
to the full neutral position and flexed to 155 degrees.  The 
left knee lack 10 degrees full extension and flexed to 130 
degrees.  There was evidence atrophy.  Drawer's sign was 
positive bilaterally.  Lachman's sign was negative on the 
right, and positive on the left.  There was lateral 
instability in the left knee, but none in the right.  It was 
noted that the veteran wore a modified brace on the left.  
The impression was internal derangement, left knee, 
postoperative.  

A VA hospitalization report dated in November 1992 showed a 
diagnosis for degenerative joint disease of the right knee.  

VA magnetic resonance imaging (MRI) scan of the veteran's 
left knee dated in October 1993 revealed a tear of the 
posterior horn of the lateral meniscus adjacent to the 
capsular insertion, which also extended to the superior and 
inferior articular surfaces.  The study also revealed a 
probable tear of the anterior cruciate ligament adjacent to 
its attachment to the medial aspect of the lateral femoral 
condyle.  

VA radiology reports dated in April 1996 show degenerative 
joint disease of both knees with bony spur formation at the 
poles of the patella with minimal narrowing of medial knee 
joint spaces bilaterally.  There was dystrophic calcification 
noted at the right suprapatellar space.  

VA MRI of the left knee dated in April 1996 showed post 
surgical degenerative changes of the posterior horn of the 
lateral meniscus without a definite tear identified.  

VA outpatient treatment records dated in April 1996 show that 
the veteran was seen with complaints of back pain and left 
knee pain, popping, clicking, and occasional giving way.  On 
examination, there was no effusion noted.  There were 
positive Lachman's and Drawer signs.  Instability was also 
noted.  Range of motion was to 120 degrees, bilaterally.  
There was negative pivot shift.  Positive valgus stress was 
noted.  The assessment was left knee instability.

The veteran was accorded a personal hearing in May 1996.  At 
that time, he testified that he has worn a left knee brace 
since 1991.  He reported that he began using a wheelchair in 
1994.  He reported that he had been receiving physical 
therapy for two years.  Standing was difficult and the knee 
was painful.  He also experienced swelling.  He testified 
that he could not kneel or climb stairs and that the knee 
popped out of the joint occasionally.  The veteran testified 
that his right knee started bothering him in 1989 or 1990.  
He reported no accidents or injuries to the right knee.  He 
also reported that he has worn a knee brace for the right 
knee since 1993.  He testified that his low back began 
bothering him in 1989 with increase severity of the left leg.  
He began to wear a back brace in 1992.  

A  hospitalization report dated in June 1996 shows that the 
veteran underwent left anterior cruciate ligament 
reconstruction.  

The veteran was accorded a VA joints examination in September 
1997.  At that time, he reported that he injured both of his 
knees as well as his back when he was involved in a motor 
vehicle accident in 1981.  Following the incident he 
experienced back pain and bilateral knee pain.  Approximately 
one week after the incident, he reported that he had twisted 
his left knee.  He reported surgery times three on the left 
knee, including an anterior cruciate ligament reconstruction.  
He reported decreased symptoms of instability but continued 
left knee pain with mild anterior instability.  The veteran 
complained of chronic, mild right knee pain and low back 
pain.  

On examination of the knees, there was 1+ palpable left knee 
effusion and no effusion in the right knee.  There was no 
gross deformity of either knee.  There was no valgus or varus 
instability of either knee, however 1+ anterior instability 
of the left knee was noted and no instability anteriorly of 
the right knee.  There was no medial or lateral joint line 
tenderness.  There was crepitus with range of motion of the 
left knee, but no crepitus on the right.  Range of motion was 
as follows: extension was to 5 degrees on the left, and 
neutral on the right and flexion was to 80 degrees on the 
left and to 130 degrees on the right.  There was moderate 
left knee pain with range of motion and no objective right 
knee pain with range of motion.  

There were no postural abnormalities of the lumbar spine.  
There was mild objective pain with range of motion of the 
lumbar spine.  There was negative straight leg raising.  The 
veteran was able to heel-toe walk without difficulty.  There 
were 1+ and equal bilateral deep tendon reflexes, and 
negative long tract signs.  X-rays of the left knee showed 
mild degenerative changes with two retained interference 
screws, representing the previous anterior cruciate ligament 
reconstruction.  X-rays of the right knee and lumbar spine 
were negative.  The diagnoses were mild, post-traumatic 
arthritis of the left knee, with persistent, mild anterior 
instability status-post anterior cruciate ligament 
reconstruction, lumbar sprain, mild in severity, and no 
objective evidence of significant right knee pathology.  


Lung Disorder

Service connection was initially denied for a lung disorder 
in an unappealed rating decision dated in February 1988.  The 
denial was continued in an unappealed August 1989 rating 
decision.  The RO determined that a lung disorder was not 
shown by the evidence of record.  

The evidence of record at the time of the RO's August 1989 
rating decision was as follows:

Service medical records show the veteran's examination for 
entrance into service noted a history of seasonal rhinitis 
and hay fever.  Although the veteran was seen for rhinitis, 
the records are negative for complaints, treatment or 
diagnosis of a lung disorder.  

VA outpatient treatment records dated in December 1985 show 
that the veteran was seen with complaints of asthma attacks.  
He was admitted to the emergency room in mild distress.  It 
was noted that he had bronchial asthma since 1983.  He 
reported that he experienced three attacks per month.  The 
diagnosis was asthma attack precipitated by bronchitis.  

The veteran was accorded a VA examination in July 1986.  On 
examination pulmonary function test revealed forced 
exploratory volume in one second and forced vital capacity 
ratio was moderately decreased with a slightly decreased 
forced vital capacity but the maximal mid-exploratory flow 
was not decreased proportionally.  The respiratory system was 
normal with increased resonance, low diagrams, decreased 
excursions, and five rales on rhonchi.  There was slight 
suggestion of end respiratory wheezing.  The examiner noted 
that the history was consistent with allergic diathesis with 
some respiratory component.  However, pulmonary function 
tests were not supportive of a diagnosis.

The evidence of record since the RO's August 1989 rating 
decision is as follows:

VA outpatient treatment records dated from December 1985 to 
June 1986 show diagnosis of, and treatment for, asthmatic 
bronchitis.  

VA outpatient treatment records dated in May 1989 show a 
history of asthma.  Treatment record dated in January 1991 
shows history of asthma.  Treatment records dated in April 
1991 shows that the veteran reported inservice asthma attacks 
and hay fever.  He reported that he experienced episodic 
asthma attacks.  On examination, lungs were clear.  The 
impression was asthma mild, seasonal and perennial 
rhinoconjuctivitis.  

VA treatment records dated from May to December 1992 show a 
diagnosis and treatment for asthma.  On examination, his 
lungs were clear.  Treatment records dated from March to 
April 1993 show that the veteran was seen and treated for 
complaints of shortness of breath.  On examination, bilateral 
exploration showed impacted wheezes.  The diagnosis was acute 
asthma exacerbation.  

The veteran submitted medical literature from the Journal of 
Family Medicine on the subject of infectious asthma.  

The veteran was accorded a personal hearing in May 1996.  At 
that time, he testified that he had had pneumonia for three 
weeks in service and that he was given an inhaler during 
service.  He reported that he had pneumonia again within his 
initial post service year.

Hearing Loss

In an August 1991 decision, the Board affirmed that RO's 
August 1989 decision which denied entitlement to hearing 
loss.  The Board determined that a recognized hearing loss 
disability was not incurred in or aggravated by service or 
within one year following separation from service.  

The evidence of record at the time of the Board's August 1991 
rating decision was as follows:

The veteran's hearing examination for entrance into service 
was normal.  Specifically, the authorized audiological 
evaluation in, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
0
5

On separation examination no abnormalities were found.  The 
veteran's audiolgical evaluation was as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
10
15
10
0
0

During a 1986 VA examination, there was no evidence of 
hearing loss. 

VA outpatient treatment record dated in May 1989 show a 
history of hearing loss. 

An employer's audiological evaluation dated in May 1989 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
20
20
25
35
45


VA hospitalization report and treatment records dated from 
April to May 1990 show that the veteran sustained a head 
injury, and complained of ringing in his left ear, and 
dizziness.  Audiological evaluation revealed mixed hearing 
loss, left ear.  The impression was head trauma plus noise 
exposure with hearing loss.  

VA outpatient treatment records dated in August 1990 show 
that the veteran underwent an audiological evaluation which 
revealed normal hearing in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear.  A 
treatment record dated in October 1991 shows that the veteran 
was seen in the audio clinic.  A history of head trauma and 
hearing loss was noted.  The impression was progressive 
sensorineural hearing loss.  

The veteran was accorded a personal hearing in January 1991.  
At that time, he testified that he served in a combat 
engineering unit where he worked as a demolition specialist 
as well as on gunnery ranges and monitored radios.  He 
reported that he wore ear plugs that were inadequate.  He 
also reported that he complained of hearing loss in service.  
He testified that a physical examination for employment in 
1985 or 1986 showed hearing loss.  The veteran reported that 
he had had to wear ear protection following service to 
protect his ears from further deterioration.  He reported a 
head injury in 1990 with hearing loss.  He reported that he 
had experienced deafness in the left ear in service as well 
as post service. 

The evidence submitted since the Board's August 1991 decision 
is as follows:

VA outpatient treatment records dated from January to April 
1991 show diagnosis of hearing loss.  A February 1991 
treatment record shows history of left ear hearing loss after 
concussion in April 1990.  VA audiological evaluation dated 
in April 1991 reported normal hearing loss in the right ear, 
and mild to moderate sensorineural hearing loss in the left 
ear.  It was noted that the veteran's hearing loss was 
unchanged since his April and August 1990 examinations.  VA 
outpatient treatment record dated in July 1991 showed a 
diagnosis of impaired hearing.  Treatment record dated in 
December 1992 shows diagnosis of sensorineural hearing loss.  

The veteran was accorded a personal hearing in May 1996.  At 
that time, he testified that during active service he had to 
blow up ordinance and was close to explosions  He testified 
that he experienced hearing loss during service and was given 
purple pills for it.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The RO has evaluated the veteran's left knee disability as 30 
percent disabling under DC 5257.  DC 5257 pertains to 
evaluations based on impairment of the knee consisting of 
recurrent subluxation or lateral instability.  Under DC 5257, 
"knee, other impairment of: Recurrent subluxation or lateral 
instability" which is slight warrants a 10 percent 
evaluation, where the disability is moderate a 20 percent 
evaluation requires moderate disability, and a 30 percent 
evaluation requires severe disability.  38 C.F.R. § 4.71a, DC 
5257 (1998). 

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. § 
4.71a, DCs 5260, 5261.  Under DC 5260, limitation of flexion 
of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees. A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Under DC 5261, limitation 
of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1998), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
for purposes of determining whether the veteran is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for arthritis under DC 5003 and for instability 
under DC 5257 do not violate the rule against pyramiding. 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).

Analysis

The veteran's left knee disability is currently rated as 30 
percent disabling under DC 5257, the maximum rating available 
for other impairment of the knee.  However, higher, higher 
evaluations are available based on limitation of motion. 

The Board does find that the evidence supports a compensable 
rating based upon limitation of flexion of the knee due to 
traumatic arthritis.  The VA examination of September 1997 
showed flexion to 80 degrees.  The applicable diagnostic code 
does not provide for a compensable evaluation, unless flexion 
is limited to 60 degrees or less. 38 C.F.R. § 4.71a, DC 5260.  
The veteran's knee flexes to over 20 degrees beyond that 
point.

Similarly, the veteran does not have limitation of extension 
that would meet the criteria for a compensable evaluation 
under the applicable criteria.  The veteran has been found to 
have extension to 5 degrees.  A compensable evaluation is not 
provided unless extension is limited to 10 degrees or more.  
38 C.F.R. § 4.71a, DC 5261.

The veteran has been able to achieve these ranges of motion 
in the presence of pain.  The pain has been described as 
mild.  The Board does not find that the record shows that the 
mild level of pain would warrant an evaluation in excess of 
10 percent for limitation of motion on the basis of 
functional impairment.  38 C.F.R. §§ 4.40, 4.45 (1998).

When traumatic arthritis is confirmed on X-ray examination, 
and there is limitation of motion that is non-compensable 
under the diagnostic code for limitation of motion of the 
affected joint, a 10 percent rating is for application under 
DC 5003.

The normal range of motion in the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.70, Plate II (1998).  Therefore, the 
veteran is shown to have limitation of motion that is not 
compensable. There is also X-ray evidence of arthritis in the 
left knee. Therefore, he is entitled to a separate 10 percent 
evaluation for arthritis of the knee.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder, there is no evidence of the use of a brace by the 
veteran. 38 C.F.R. § 4.71a, DC 5262.

There is no medical evidence that the veteran's knee is 
ankylosed to warrant a rating under 38 C.F.R. § 4.71a DC 
5256. 

In sum, the Board finds that the evidence is in favor of the 
grant of a separate 10 percent rating for traumatic arthritis 
in the veteran's knee; however, it does not support the 
assignment of a disability rating greater than 30 percent for 
recurrent subluxation or lateral instability, nonunion or 
malunion of the tibia or fibula, or significant limitation of 
motion of the left knee, including additional functional loss 
due to pain or other pathology.

Right knee and low back disabilities

The threshold question to be answered is whether the veteran 
has presented evidence of well grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 U.S.C.A. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

A claim for secondary service connection, like all claims 
must be well grounded. Velez v. West, 10 Vet. App. 432 
(1997), See Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) 
(citing Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for 
proposition that lay evidence linking a fall to a service- 
connected weakened leg sufficed on that point as long as 
there was "medical evidence connecting a currently diagnosed 
back disability to the fall"); Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by service-connected condition was insufficient to 
well ground claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise. A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).


Analysis

The veteran has stated that his right knee and low back 
disabilities are secondary to the service-connected left knee 
disability.  A back disability was identified on the most 
recent VA examination.  There is competent evidence of a 
right knee disability in the form of an X-ray examination in 
April 1996, that was interpreted as showing degenerative 
joint disease.  

The veteran has submitted no competent evidence that a right 
knee or low back disability is in any way related to his 
service connected disability.  As a lay person he would not 
be competent to offer such an opinion, since it essentially 
relates to a question of medical causation.  There is no 
competent evidence in support of his contention.  There is 
also no competent evidence linking the claimed disabilities 
otherwise to service.

Consequently, the Board concludes that the veteran's claims 
for service connection for a right knee disability and low 
back disabilities secondary to his left knee disability are 
not well grounded. 38 U.S.C.A. § 5107(a).  Because the 
veteran's claims are not well grounded, VA is under no duty 
to assist the veteran in further development of his claim.  
38 U.S.C.A. § 5105(a); Murphy, at 81.

New and Material Evidence

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen previously denied claims 
of service connections.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
the Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Lung Disorder

The Board finds that the VA outpatient treatment records 
dated from December 1985 to December 1992 are relevant 
evidence which requires consideration in connection with the 
evidence of record in order to fairly adjudicate the 
veteran's claim of entitlement to service connection a lung 
disorder including asthma.  The records show that the veteran 
has a current disability.  In light of the foregoing, the 
Board concludes that the veteran has submitted new and 
material evidence, which is sufficient to reopen his claim.  
See 38 C.F.R. § 1.56.  Therefore, the veteran's claims for 
service connection for a lung disorder is reopened.

Well-grounded claim

The medical evidence shows that the veteran was diagnosed 
with mild asthma.  The veteran has, therefore, submitted 
competent evidence of a current disability.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's asthma is attributable to 
his service.  Specifically, there is no medical evidence to 
establish a causal link between the veteran's asthma and his 
service.  The veteran's opinion that his asthma is directly 
related to his active service does meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  

The medical text evidence submitted by the veteran also fails 
to render his claim well grounded.  Generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (holding that medical treatise 
evidence proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy requirement of 
medical evidence of nexus to well-ground claim).  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994).  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 
supra). Indeed, as stated in Wallin, "in order for a claim to 
be well grounded [it] need not be supported by evidence 
sufficient for the claim to be granted.  Rather, the law 
establishes only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).

The medical text evidence submitted by the veteran does not 
suggest that asthma or infectious asthma was present in 
service. Therefore, the treatise evidence does not contain 
the specificity to constitute competent evidence of a nexus 
between current disability and service. 

Since there is no competent evidence of record linking asthma 
to the veteran's period of service, the claim for service 
connection for a lung disorder to include asthma is not well 
grounded and must be denied.

Hearing Loss

The evidence submitted since the August 1991 disallowance 
includes additional VA medical evidence and hearing 
testimony.  

VA outpatient medical records dated from January to April 
1991 show that the veteran was seen for complaints of hearing 
loss.  The diagnosis was sensorineural hearing loss.  

The additional medical evidence is not new and material.  The 
newly obtained evidence merely shows continuing post-service 
treatment for a hearing loss that was shown at the time of 
the previous decision.  These records do not relate to any 
basis for the prior denial of benefits and are essentially 
cumulative.  The evidence does not show that the veteran's 
current hearing loss was incurred in or aggravated by service 
or within one year following separation from service.  Since 
the evidence received since August 1991 does not bear 
directly or substantially on the specified matter, it is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  The Board must conclude that new 
and material evidence has not been submitted to reopen the 
claim.  38 C.F.R. §§ 3.104(a), 3.156(a).

The veteran's hearing testimony repeats contentions 
previously made or reports events previously considered.  
This evidence is therefor, cumulative of evidence previously 
considered.

In sum, all of the evidence received since the Board's August 
1991 decision is duplicative, cumulative or not probative of 
the issue at hand.  Therefore, new and material evidence has 
not been received and the claim is not reopened.

Need for Additional Examinations

In his statement of accredited representative in appealed 
case, VA Form 1-646, the veteran's representative asserted 
that examinations of record were incomplete, because no 
opinion was given as to the secondary effects of the service 
connected left knee on claimed right knee and back 
disabilities.  However, inasmuch as the claims for service 
connection are not well grounded, VA has no duty to assist 
the veteran with the development of these claims by affording 
him additional examination.  Morton v. West, 96-1517 (U.S. 
Vet. App. July 14, 1999).

The veteran's representative asserted in a presentation 
before the Board in September 1999, that this case should be 
remanded in order to afford the veteran unspecified 
examinations.  The representative made no argument as to the 
reasons why additional examinations were necessary, and the 
Board is unable to discern a need for additional 
examinations.

ORDER

A separate 10 percent evaluation for arthritis of the left 
knee is granted in addition to the 30 percent evaluation 
currently in effect for a left knee disability, subject to 
the regulations governing the payment of monetary awards.  

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

New and material evidence having been submitted, the claim 
for service connection for a lung disorder to include asthma 
is reopened.

Service connection for a lung disorder to include asthma is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for hearing loss is not 
reopened.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

